Digitally signed
                                                                           by Reporter of
                                                                           Decisions
                                                                           Reason: I attest to
                         Illinois Official Reports                         the accuracy and
                                                                           integrity of this
                                                                           document
                                 Supreme Court                             Date: 2019.09.03
                                                                           15:52:51 -05'00'



                         People v. Relwani, 2019 IL 123385




Caption in Supreme   THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. DAKSH
Court:               N. RELWANI, Appellant.



Docket No.           123385



Filed                January 25, 2019



Decision Under       Appeal from the Appellate Court for the Third District; heard in that
Review               court on appeal from the Circuit Court of Will County, the Hon.
                     Carmen Goodman, Judge, presiding.



Judgment             Affirmed.


Counsel on           Gal Pissetzky, of Pissetzky and Berliner LLC, of Chicago, for
Appeal               appellant.

                     Lisa Madigan, Attorney General, of Springfield (David L. Franklin,
                     Solicitor General, and Michael M. Glick and David H. Iskowich,
                     Assistant Attorneys General, of Chicago, of counsel), for the People.



Justices             JUSTICE KILBRIDE delivered the judgment of the court, with
                     opinion.
                     Chief Justice Karmeier and Justices Thomas, Garman, Burke, Theis,
                     and Neville concurred in the judgment and opinion.
                                             OPINION

¶1       Defendant was charged with driving under the influence of alcohol, and his driver’s license
     was summarily suspended under Illinois’s implied consent statute (625 ILCS 5/11-501.1 (West
     2016)). He filed a petition to rescind the statutory summary suspension. When defendant rested
     his case at the hearing on his rescission petition, the State successfully moved for a directed
     finding, arguing he had not met his initial burden of proof. On appeal, a divided panel of the
     Appellate Court, Third District, affirmed the directed finding in favor of the State. 2018 IL
     App (3d) 170201.
¶2       Defendant now seeks this court’s review, asking whether he was required to present
     affirmative evidence to make a prima facie case for rescission. We answer that question in the
     affirmative and affirm the appellate court’s judgment.

¶3                                        I. BACKGROUND
¶4       Defendant, Daksh N. Relwani, was charged with driving under the influence of alcohol
     (DUI) (625 ILCS 5/11-501(a)(2) (West 2016)) in the circuit court of Will County. In October
     2016, he was found alone in an altered or partially unconscious state behind the steering wheel
     of a running car in a Joliet Walgreens parking lot at about 3:30 a.m. Under the Illinois implied
     consent statute (625 ILCS 5/11-501.1 (West 2016)), his driver’s license was summarily
     suspended by the Secretary of State. The present appeal arose out of his petition to rescind that
     statutory summary suspension. In relevant part, defendant claims that rescission is warranted
     because he was arrested in a privately owned Walgreens parking lot that did not meet the
     definition of a “public highway,” as required by the implied consent law.
¶5       At the hearing on his petition to rescind, defendant was the only witness. He testified on
     direct examination that he was parked in a Walgreens parking lot located at 1801 Ingalls
     Avenue in Joliet and “was sleeping behind the wheel of [his] car” when he “was woken up by
     police officers,” who arrested him for DUI.
¶6       During the State’s cross-examination, defendant was often unable to provide clear or
     responsive answers, repeatedly stating, “I don’t remember.” He admitted, however, that the
     police found him in his car with the keys in the ignition and the engine running. When the State
     asked whether the reason he did not remember performing some field sobriety tests was
     “because [he was] intoxicated and had taken heroin and clozapine[1] that night,” defendant
     answered, “I, I don’t know. I guess.” While defendant was able to confirm he told the police
     that he “had been driving from the restaurant [in Chicago] with [his] family” earlier that
     evening, he did not recall if he also told them that he had “used heroin and clozapine for [his]
     birthday that night” and was “not sure” whether “there was an open bottle of Budweiser beer
     in [his] car.” During redirect questioning, his counsel elicited testimony affirming that, “while




        1
           Clozapine is a psychotropic drug used as an antipsychotic medication. Clozapine, National
     Institutes of Health, U.S. National Library of Medicine, https://medlineplus.gov/druginfo/meds/
     a691001.html (last visited Jan. 3, 2019) [https://perma.cc/UTX7-73G6].

                                                 -2-
     [defendant was] at the police station, [he was] actually administered, administered a drug and
     then taken to Saint Joseph [Medical Center] for treatment because of [his] condition.” 2
¶7       At the close of defendant’s case, the State successfully moved for a directed finding,
     arguing that he had not met his burden of proof in seeking rescission of his statutory summary
     suspension. Rejecting defendant’s claim that the summary suspension statute was inapplicable
     because he was not driving on a “public highway,” the trial court initially stated its belief that
     only private driveways were excluded from the statute. The judge then explained,
             “[h]ere, we have not truly established the fact, by the petitioner’s case, that this truly
             was—they said he was in the Walgreens, that it was [a] privately-owned parking lot. If
             I don’t know that[,] I can’t assume that simply because it is the parking lot of
             Walgreens.”
     The trial court denied defendant’s motion to reconsider.
¶8       On appeal, a majority of the appellate court affirmed. Relying on the appellate decisions in
     People v. Helt, 384 Ill. App. 3d 285, 287 (2008), and People v. Culbertson, 258 Ill. App. 3d
     294, 296 (1994), the majority concluded that “a parking lot on privately owned property may
     constitute a public highway for the purposes of the summary suspension statute.” 2018 IL App
     (3d) 170201, ¶ 17 (citing Helt, 384 Ill. App. 3d at 288). More specifically, a parking lot would
     be considered a “public highway” for summary suspension purposes if it is publicly maintained
     and open to the public for vehicular travel. See 625 ILCS 5/1-126 (West 2016) (defining
     “highway” for purposes of the Illinois Vehicle Code). Defendant bore the burden of
     establishing a prima facie case for rescission. Because the only evidence he offered on whether
     the parking lot was a “public highway” was noting it was near a Walgreens store, the majority
     concluded the trial court’s directed finding for the State was not against the manifest weight of
     the evidence. 2018 IL App (3d) 170201, ¶¶ 18-20.
¶9       The dissenting justice argued that defendant met his burden of establishing a prima facie
     case for rescission by providing evidence that he was arrested inside his car in a Walgreens
     parking lot, citing People v. Ayres, 228 Ill. App. 3d 277 (1992), and People v. Kissel, 150 Ill.
     App. 3d 283 (1986), overruled on other grounds by People v. Brown, 175 Ill. App. 3d 725
     (1988). The dissent maintained that because defendant established that he was arrested in a
     Walgreens parking lot the burden shifted to the State to prove that the parking lot was publicly
     maintained and used for public vehicular travel. The dissent asserted that the Third District
     should not follow the Second District’s approach in Helt, requiring the motorist to provide
     proof that the parking lot was not a “public highway” for purposes of summary suspension,
     because that approach “places an undue burden on defendants to prove that private property is
     not publicly maintained.” 2018 IL App (3d) 170201, ¶¶ 35-42 (Lytton, J., dissenting). This
     court allowed defendant’s petition for leave to appeal under Illinois Supreme Court Rule 315(a)
     (eff. Nov. 1, 2017).


         2
          The details of defendant’s “condition” and treatment remain undisclosed because the pertinent
     records were made part of the secured record on appeal. The “secured record” is “[a] sealed, impounded,
     confidential or protected document(s), report of proceeding, or exhibit which shall not be accessed
     except by court order.” Supreme Court of Illinois, Standards and Requirements for Electronic Filing
     the Record on Appeal, ¶ 1(k) (rev. Jan. 2018), http://efile.illinoiscourts.gov/documents/IL-Record-on-
     Appeal-Standards-v1.2.pdf [https://perma.cc/GN6F-ZHRM].

                                                    -3-
¶ 10                                            II. ANALYSIS
¶ 11        The dispositive question in this appeal is narrow: Was a defendant seeking rescission of
       the statutory summary suspension of his driver’s license required to offer affirmative evidence
       to satisfy his initial burden of making a prima facie showing that he was not on a “public
       highway” while in control of his car?
¶ 12        While on its face the idea that a parking lot can be a “public highway” may seem to be
       easily dismissed, “[a] parking lot that is publicly maintained and open to use by the public for
       vehicular travel will constitute a ‘highway,’ even if the parking lot is on privately owned
       property.” Helt, 384 Ill. App. 3d at 288. Reading their texts together, the applicable statutes
       create a cohesive statutory scheme supporting that conclusion.
¶ 13        Under the Illinois Vehicle Code, the implied consent statute in DUI cases states:
                 “Any person who drives or is in actual physical control of a motor vehicle upon the
                 public highways of this State shall be deemed to have given consent *** to a chemical
                 test or tests of blood, breath, other bodily substance, or urine for the purpose of
                 determining the content of alcohol, other drug or drugs, or intoxicating compound or
                 compounds or any combination thereof in the person’s blood if arrested *** [for a DUI
                 offense] ***.” (Emphasis added.) 625 ILCS 5/11-501.1(a) (West 2016).
¶ 14        If the driver refuses or fails to complete any of the enumerated tests when requested by a
       law enforcement officer possessing probable cause and after receipt of appropriate warnings
       and documentation, the individual’s driver’s license “shall” be summarily suspended by the
       Illinois Secretary of State. 625 ILCS 5/11-501.1(a), (c), (d), (e) (West 2016). To seek rescission
       of the summary suspension,
                 “[w]ithin 90 days after the notice of statutory summary suspension *** is served under
                 Section 11-501.1, the person may make a written request for a judicial hearing in the
                 circuit court of venue. The request to the circuit court shall state the grounds upon
                 which the person seeks to have the statutory summary suspension *** rescinded.” 625
                 ILCS 5/2-118.1(b) (West 2016).
¶ 15        In the instant defendant’s attempt to rescind his summary suspension, he chose to disprove
       that “the officer had reasonable grounds to believe that [defendant] was driving or in actual
       physical control of a motor vehicle upon a highway while under the influence of alcohol, other
       drug, or combination of both.” (Emphasis added.) 625 ILCS 5/2-118.1(b)(2) (West 2016).
       Critically, for purposes of the Illinois Vehicle Code, a “highway” is defined as “[t]he entire
       width between the boundary lines of every way publicly maintained when any part thereof is
       open to the use of the public for purposes of vehicular travel or located on public school
       property.” 625 ILCS 5/1-126 (West 2016). Based on that definition, a property is a “public
       highway” within the meaning of the implied consent statute if it is both “publicly maintained”
       and either open to use by the vehicular public or it constitutes public school property. 625 ILCS
       5/1-126 (West 2016); see also Helt, 384 Ill. App. 3d at 288. Here, it is undisputed that the
       parking lot where defendant was found is not “public school property.” Thus, defendant chose
       to show that the parking lot was either not publicly maintained or not open for public use.
¶ 16        In People v. Orth, 124 Ill. 2d 326, 337-38 (1988), this court concluded that “the motorist,
       who is requesting judicial rescission of [a summary] suspension, should bear the burden of
       proof” and must present a prima facie case supporting that request. While defendant agrees
       that he was required to establish a prima facie case to support his rescission request, he

                                                   -4-
       maintains that he met that burden by relying on the purported inference that any parking lot by
       a Walgreens store is private property. He adds that “the State failed to rebut this presumption
       by providing any evidence of public ownership or maintenance.”
¶ 17       In making the latter argument, however, defendant puts the proverbial cart before the horse:
       this appeal is premised on the trial court’s grant of the State’s motion for a directed finding. In
       the rescission context, a directed finding is, necessarily, entered before the State has any
       obligation to present evidence. “If, and only if,” defendant makes a sufficient prima facie
       showing, thereby avoiding a directed finding, “the burden will shift to the State to come
       forward with evidence in rebuttal justifying suspension.” Orth, 124 Ill. 2d at 338. In making a
       prima facie case, a defendant “has the primary responsibility for establishing the factual and
       legal bases” for the requested action. People v. Brooks, 2017 IL 121413, ¶ 22, cert. denied,
       ___ U.S. ___, 138 S. Ct. 1343 (2018).
¶ 18       Because in rescission cases we apply the same standard of review used in appeals of
       suppression motion rulings, “[t]he trial court’s factual findings are reviewed under the manifest
       weight of the evidence standard, while the ultimate legal ruling regarding rescission is
       reviewed de novo.” People v. Gocmen, 2018 IL 122388, ¶ 21. A prima facie case is “[a] party’s
       production of enough evidence to allow the fact-trier to infer the fact at issue and rule in the
       party’s favor.” Black’s Law Dictionary 1310 (9th ed. 2009). “The trial judge’s finding as to
       the prima facie case will not be overturned upon appeal unless against the manifest weight of
       the evidence.” Orth, 124 Ill. 2d at 341. A finding is against the manifest weight of the evidence
       only if “the opposite conclusion is clearly evident or if the finding itself is unreasonable,
       arbitrary, or not based on the evidence presented.” People v. Deleon, 227 Ill. 2d 322, 332
       (2008).
¶ 19       In Orth, the motorist argued, in relevant part, that the statutory summary suspension of his
       driver’s license should be rescinded because the result of his breath test was unreliable. This
       court explained that, to make a prima facie case, the motorist had to present evidence “of any
       circumstance which tends to cast doubt on the test’s accuracy, including, but not limited to,
       credible testimony by the motorist that he was not in fact under the influence of alcohol. ***
       Only if the trial judge finds such testimony credible will the burden shift to the State ***.”
       Orth, 124 Ill. 2d at 341. Applying that standard to defendant’s contention in this case, he had
       to offer evidence that the trial court found to be credible. In addition, to ward off the State’s
       motion for directed finding and shift the evidentiary burden to the State, defendant’s proffered
       evidence had to “tend[ ] to cast doubt on” whether the parking lot constituted a “public
       highway” as defined by the relevant statute.
¶ 20       Our examination of the record reveals that the only evidence defendant offered to establish
       his prima facie case was his own testimony. And the only portion of his testimony that even
       tangentially related to whether the parking lot was a “public highway” was even more
       abbreviated. In its entirety, that testimony consisted of two short colloquies. First, on direct
       examination by defense counsel:
                   “Q. [Defendant], can I talk to you about October 20—October 10th, 2016, about
               3:30 a.m.?
                   A. Yes.
                   Q. Where were you at that time?
                   A. In the Walgreens parking lot.

                                                    -5-
                    Q. Is that located at 1801 Ingalls Avenue in Joliet?
                    A. Yes.
                    Q. And where were you—were you in your car?
                    A. Yes, I was.”
       And later, during the State’s cross-examination:
                    “Q. And the Walgreens parking lot you were parked at was in Joliet; is that correct?
                    A. Yes.”
¶ 21       Before this court, defendant asserts this purported inference: The parking lot by the Joliet
       Walgreens store where police found him is private property, not a “public highway” as defined
       in the Illinois Vehicle Code. The sole basis for defendant’s claimed inference is, necessarily,
       the above-quoted testimonial snippets. Nonetheless, he contends that an inference based on
       those brief snippets is sufficient to overcome his burden of making a prima facie showing that
       the parking lot was outside the reach of the implied consent statute. We disagree.
¶ 22       In its entirety, defendant’s evidentiary showing simply recites the most basic background
       facts underlying his arrest: at about 3:30 a.m. on October 10, 2016, he was in his parked car in
       a “Walgreens parking lot” “located at 1801 Ingalls Avenue in Joliet.” As we have explained,
       to make his prima facie case, defendant had to offer evidence that “tend[ed] to cast doubt on”
       whether that parking lot was “publicly maintained” or open to use by the motoring public. See
       625 ILCS 5/1-126 (West 2016); see also Helt, 384 Ill. App. 3d at 288. Because defendant bears
       the initial burden of presenting sufficient evidence of his chosen ground for rescission, we
       cannot review that evidence in the light most favorable to him on appeal. Gocmen, 2018 IL
       122388, ¶ 22. The sum total of the substantive evidence defendant offered on the relevant
       question in this case consisted of (1) the lot’s association with a Walgreens store and (2) its
       street address. Defendant’s testimony did not even specify the proximity or physical
       connection of the parking lot to the storefront or the location of his car within the parking lot.
¶ 23       As we have noted, to make his prima facie case, defendant was obliged to produce “enough
       evidence to allow the fact-trier to infer the fact at issue and rule in [his] favor.” Black’s Law
       Dictionary 1310 (9th ed. 2009). Here, defendant’s mere reference to “Walgreens,” without
       more, establishes nothing about either the identity of the entity that maintained the lot or the
       public’s use of the lot. Those are the essential substantive components for a prima facie
       showing that the parking lot was not a “public highway” within the meaning of the relevant
       statutes. While a defendant’s initial showing need not conclusively establish each required
       element of the case, it must provide some affirmative evidence of each one and cannot rely on
       a passing reference and mere supposition to avoid a directed finding. Here, defendant’s
       prima facie showing fell well short of the required mark.
¶ 24       Nonetheless, defendant cites Ayres, 228 Ill. App. 3d at 278, Kissel, 150 Ill. App. 3d at 286,
       People v. Montelongo, 152 Ill. App. 3d 518, 523 (1987), and People v. Kozak, 130 Ill. App. 2d
       334, 334-36 (1970), for the proposition that “a motorist need only show that he was operating
       on or in control of his automobile in the parking lot of a private business to establish a
       prima facie case for rescission under the implied consent statute.” Again, defendant’s
       argument misses the mark. Evidence of the private nature of the parking lot where defendant
       was found asleep in his running car is precisely what was missing from his prima facie case,
       but that was not true in the cases cited by defendant.


                                                   -6-
¶ 25       In both Ayres, 228 Ill. App. 3d at 278, and Kissel, 150 Ill. App. 3d at 286, the appellate
       court expressly relied on the “undisputed” fact that the defendants were observed driving only
       on “privately owned parking lots.” Here, of course, whether the parking lot constituted a
       “public highway” or was strictly private property is highly contested. In further contrast, the
       evidence in Montelongo and Kozak actually supported the conclusion that the parking lots at
       issue were not “public highways,” with police officers in both cases testifying that no
       governmental body maintained the properties at issue. Montelongo, 152 Ill. App. 3d at 520;
       Kozak, 130 Ill. App. 2d at 334-35. In addition, the officers testified either that the lot was
       owned by a nonpublic body (Kozak) or that it was fenced, with posted signage stating that the
       lot was private and intended for use by only patrons of the adjoining business (Montelongo).
       Kozak, 130 Ill. App. 2d at 334-35; Montelongo, 152 Ill. App. 3d at 520. Thus, those cases are
       readily distinguishable and cannot be applied here to overcome the deficiency in defendant’s
       evidentiary showing.
¶ 26       We conclude the trial court’s finding that defendant failed to present a prima facie case for
       rescission is not against the manifest weight of the evidence. Orth, 124 Ill. 2d at 341 (stating
       the standard of review for factual determinations). It is certainly not clearly evident from the
       minimal evidence defendant presented that the trial court should have arrived at the opposite
       conclusion or that its conclusion was unreasonable, arbitrary, or not based on the evidence. See
       Deleon, 227 Ill. 2d at 332 (explaining the manifest weight of the evidence standard of review).
       Nor is the trial court’s ultimate ruling that defendant’s rescission request must be denied
       erroneous based on our review of the relevant statutes and case law. Gocmen, 2018 IL 122388,
       ¶ 21 (stating the standard of review for the trial court’s ruling on a rescission request).
¶ 27       Defendant, however, also raises a policy argument. He claims that requiring more evidence
       than he offered to avoid a directed finding “would also create an undue burden on petitioner-
       motorists who may not have access to the information necessary to satisfy the *** ‘publicly
       maintained’ requirement.” He asserts the State should bear that burden because it is “in a much
       better position to know if a parking lot is publicly maintained.” He contends that “the state is
       in a far better place to ascertain the relationship between public entities and private property
       owners than are private citizens” because it “has the resources and the authority to more easily
       obtain the relevant information.”
¶ 28       What defendant fails to explain, however, is why this court should reverse course now and
       reallocate a burden that has long been placed on the party bringing a summary suspension
       rescission action to provide sufficient evidence on each of the required elements needed to
       make a prima facie case. See Gocmen, 2018 IL 122388, ¶ 20; Orth, 124 Ill. 2d at 337-38; Helt,
       384 Ill. App. 3d at 287 (all explaining the initial burden of proving a prima facie case and the
       subsequent reallocation of the evidentiary burden). Defendant also does not explain why it is
       unduly burdensome for him to provide some affirmative evidence simply tending to cast doubt
       on the parking lot being publicly maintained. It is unclear why subpoenas or extensive searches
       of property records would be required to support his initial claim. If defendant offers a
       satisfactory prima facie case and the State fails to rebut it, rescission of the summary
       suspension is proper. See Gocmen, 2018 IL 122388, ¶ 19. The ultimate burden of proof,
       however, must be continuously borne by the defendant. People v. Brooks, 2017 IL 121413,
       ¶ 22.



                                                   -7-
¶ 29        Defendant also appears to misunderstand the breadth of his chosen evidentiary burden. By
       focusing on the alleged difficulty of determining whether a public entity maintains the parking
       lot, he ignores the equally viable option of making his prima facie case by offering affirmative
       evidence that tends to cast doubt on whether the parking lot is open to public use. After all,
       property constitutes a “public highway” only if it is both “publicly maintained” and either open
       to use by the vehicular public or is public school property. 625 ILCS 5/1-126 (West 2016)
       (defining “highway” for purposes of the Illinois Vehicle Code). To avoid a directed finding
       against him, defendant could have made a prima facie offering of evidence that tended to cast
       doubt on either one of those statutory requirements. Something as simple as evidence of a
       posted “private property” sign may, in the proper circumstances, suffice to satisfy the
       prima facie burden of proof in a rescission action, shifting the burden to present evidence on
       the lot’s “public highway” status to the State. See Gocmen, 2018 IL 122388, ¶ 20 (citing People
       v. Wear, 229 Ill. 2d 545, 560 (2008) (explaining that “[i]f the driver establishes a prima facie
       case for rescission, the burden shifts to the State to come forward with evidence justifying the
       suspension”)); Montelongo, 152 Ill. App. 3d at 520 (noting police testimony that a sign posted
       in the lot indicated it “was private and was provided for the patrons of the establishment”).
       Here, defendant did not attempt to make even that minimal showing.
¶ 30        Because we uphold the trial court’s directed finding for the State based on defendant’s
       failure to satisfy the burden of presenting a prima facie case, we need not address the State’s
       alternative argument that the rescission of his driver’s license could be upheld based on
       evidence that he drove his car on a public highway sometime prior to his arrest in the parking
       lot.

¶ 31                                         III. CONCLUSION
¶ 32       For the reasons stated, we hold that defendant was required to offer some affirmative
       evidence that the parking lot where he was arrested for DUI was not a public highway within
       the definition in the Illinois Vehicle Code to make his prima facie case and fend off the State’s
       motion for a directed finding. Because he failed to provide that quantum of evidence, we
       uphold the trial court’s directed finding for the State.

¶ 33      Affirmed.




                                                   -8-